Title: From Benjamin Franklin to Joseph Galloway, 7 February 1769
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Friend,
London, Feb. 7. 1769
I wrote to you pretty fully per Falconer, since which nothing material has pass’d relative to American Affairs. The Grand Committee was to have reported on them last Friday; but Wilkes had taken up so much of their Time, the House sitting four Nights successively till three in the Morning, that they were oblig’d to postpone it for another Week. He is expell’d, but sets up and will be chosen again; if the House do not first disqualify him by an Act. I inclose you some Papers by which you will see the Temper of the Times here. There will be another tough Battle before the House agrees with the Committee, but there is little doubt that finally the Report will be approved and the Resolutions agreed to. I have not yet obtained the Account I promis’d you of the Debate. I can now only tell you another little Anecdote of a Passage in it. Mr. Grenville speaking of the Inefficiency of the present Ministry, compar’d them to two raw Sailors who were got up into the round Top, and understanding nothing of the Business, pretended however to be very busy. What are you doing there, Jack, says the Boatswain. Nothing says Jack. And pray what are you about, Tom? I, says Tom, am helping him. On this Story one of the Members observ’d, that it would have been much better for the Nation, if that honourable Gentleman and his Friends, had, during their Administration, been employ’d only in helping one another to do nothing. I have sent you the last Votes per Capt. Reed: and am, with sincerest Esteem, Yours affectionately
B Franklin
Joseph Galloway Esqr
